 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXComputation of Gross Backpay,Interim Earnings,and NetBackpay For-(a)WilliamE. PollardCalendar quartersGrossbackpayInterimearningsNet backpay1963-3------------------------------------------------------1$1,188000$1,188 00.-4 -------------------------------------------------------2 1, 27892$322.25957 O31964-1-------------------------------------------------------3 1, 229061, 061.17168 00Total-------------------------------------------------------2,313 00(b)Clifton LHubbard1963-2-------------------------------------------------------4 280000$2800Total-------------------------------------------------------280 001528 hoursX$2 25=$1,1882 568 5 hours(528 at straight time plus 27 at 1) time)X$2 25=$1,278 92.H 546%hours(472 at straight time plus 49'/2 at 1% time)X$2 25=$1,229 06.4 160 hoursX$1.75=$280.Frank Becker Towing Company Detroit Marine Towing L.O.L.CompanyandLocal 299, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,Inc.,,Petitioner.Case No. 7-RC-6210.March 5, 1965DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficersThomas R. Wilks and Brian S. Ahearn. The HearingOfficers' rulingsmade at the hearing are free from prejudicialerror and are hereby affirmed.Thereafter, the Petitioner andIntervenor filed briefs.Pursuant to the provisions of Section 3(b) of the NationalLabor Relations Act, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.'1The Great Lakes Tug and Dredge Region Inland Boatmen's Union, Seafarers Inter-national Union of North America,Gulf,Lakes and Inland Waters District,AFL-CIO,was permitted to intervene at the hearing.151 NLRB No. 52. FRANK BECKER TOWING COMPANY DETROIT, ETC.4673.No question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act, for thefollowing reasons :The Intervenor was certified as the representative of the unlicensedmarine personnel aboard the Employer's ships on January 15,1962.A contract between the Intervenor and the Employer wasexecuted July 30, 1962, with the expiration date March 31, 1964.On September 20, and October 8, 1963, the Intervenor filedcharges in Case No. 7-CA-4373, alleging,inter alia,that theEmployer recognized the Petitioner herein, and refused to bargainwith the Intervenor, in violation of Section 8(a) (1), (2), and (5)of the Act.Thereafter, a settlement agreement was executed, andapproved by the Acting Regional Director on December 11, 1963,whereby the Employer was required,inter alia,to withdraw recogni-tion of the Petitioner and to bargain collectively with the Intervenor.The contract between the Intervenor and the Employer expiredMarch 31, 1964.On April 1, 1964, the petition in the instant casewas filed.As of that date, bargaining between the Intervenor andthe Employer was halted?At the hearing herein, the Intervenor moved to dismiss the peti-tion on the grounds that a reasonable period of time within whichto bargain for and reach a new contract had not elapsed followingthe approval of the settlement agreement.The motion was referredto the Board.InPoole Foundry d i Machine Co.3 theBoard and the courtenunciated the doctrine that following a settlement agreement con-taining a provision requiring bargaining, a reasonable period oftime must be afforded the parties in which to reach a contract.The doctrine of reasonable time in order to effectuate the purposesof a settlement agreement was applied to a representation case inDick Brothers, Inc.4In this case, less than 4 months had elapsed from the date of thesettlement agreement to the date the petition was filed.We find thatunder the circumstances herein the parties have not had a reasonabletime to effectuate the purposes of the settlement agreement, andthe processing of a representation petition and the direction of an2 Subsequent to the filing of the petition,the Intervenor filed charges in CaseNo. 7-CA-4702,alleging that the Employer had engaged in stalling tactics during thenegotiation.The Regional Director dismissed the charge,finding,inter alla,that al-though bargaining for a new contract was delayed until early March 1964, the delayswere for legitimate reasons and did not constitute a violation of Section 8(a) (5).Hefurther notedthat thenegotiations were near completion when the petition was filed.The dismissal of the charge was sustained on appeal.3 95 NLRB 34, enfd. 192 F. 2d 740 (C.A. 4), cert. denied 342 U.S. 954.* 110 NLRB 451. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection at this time would only result in a frustration of thesettlement agreement.Accordingly, we shall dismiss the petition .5[The Board dismissed the petition.]5In view of the dismissal of the petition,we do not reach or resolve the votingeligibility of certain employees which was in dispute.Detroit Processing Terminal Division,Nor-Cote, Inc.'andTruckDrivers,Warehousemen and Helpers,Local Union No. 299,affiliated with International Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America,Ind .,2 Petitioner.Case No. 7-RC-6508.March 8, 1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Jack G.Handler.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Thereafter,the Petitioner and the Intervenor filed briefs with the RegionalDirector, and the Intervenor filed a brief with the Board.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.33.No question affecting commerce exists concerning the repre-sentation of certain employees of the Employer within the mean-ing of Section 9(c) (1) and Section 2(6) and (7) of the Act, forthe following reasons :The Employer operates a metal treating plant at Warren, Michi-gan, where the employees are represented by a union which is nota party to these proceedings. In June 1964 the Employer acquireda foundry building in Detroit, fronting on the Detroit River,with the intention of converting it into a marine terminal andwarehousing facility.Approximately 22 men were hired in labor-i The Employer's name appears as amendedat the hearing.2 The Petitioner's name appears as amendedat the hearing.8Local 46 of the Industrial Union of Marine and ShipbuildingWorkers of America,AFL-CIO,intervened on the basis of itscontractualinterest in the unit.151 NLRB No. 54.